Title: To Benjamin Franklin from Madame ——— His, 4 October 1783
From: His, Madame ——
To: Franklin, Benjamin


          
            ce 4 8bre 1783
          
          Mde his s’est chargée bien volontier des Comissions de Mde La Comtesse d’houdetot pour monsieur francklin. Elle desire avoir des nouvelles de sa santé, elle veut lui marquer son impatience de Le Voir a sanois, et Lui fait quelques reproches dêtre privée d’une Reponse a la lettre qu’elle a eu lhonneur de lui ecrire touchant un matelot americain. Mde his ajoute a linteret dêtre utile a mde La Ctesse dhoudetot, Celuy de pouvoir assurer mr francklin des Respectueux sentimens qui lui sont accordé, par Ceux meme qui Nont pas lhonneur de Le Conoitre personelment.
        